DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 4, 11-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US 2010/0118731 A1) in view of Kazmi et al. (US 2021/0067993 A1, hereinafter “Kazmi”).
Regarding claims 1, 19 and 20, Koyanagi teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions for determining a particular base station to connect to by a mobile phone, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: receiving a first synchronization signal from a first base station (fig. 2, ¶ [0026]), wherein the first synchronization signal includes a first power allocation correction for the first base station; receiving a second synchronization signal from a second base station (figs. 2, 4, 5, ¶ [0049], ¶ [0059], the control portion 13 provides the power measurement instruction INS1 to the measuring portion 12a to measure the reception power RPS of the synchronizing signal and the average reception power RPAVG of the propagation path-estimating assistant signals AS with regard to the frames FR1 and FR2 received from the base stations 20_1 and 20_2), wherein the second synchronization signal includes a second figs. 2, 4, 5, ¶ [0049], ¶ [0059], the control portion 13 provides the power measurement instruction INS1 to the measuring portion 12a to measure the reception power RPS of the synchronizing signal and the average reception power RPAVG of the propagation path-estimating assistant signals AS with regard to the frames FR1 and FR2 received from the base stations 20_1 and 20_2, ¶ [0062]); and determining whether the first base station or the second base station is the particular base station to connect to by comparing the first synchronization signal to the second synchronization signal (fig. 2, ¶ [0055], the control portion 13 compares in order the reception signal quality RQ1 of the base station 20_1 during the call connection and the reception signal qualities RQ2-RQn of the adjacent base stations 20_2-20_n to determine whether or not a handover to the base stations 20_2-20_n is implementable, ¶ [0056]-¶ [0058], ¶ [0071]).
Koyanagi does not explicitly teach the first synchronization signal includes a first antenna gain correction; wherein the second synchronization signal includes a second antenna gain correction.
Kazmi teaches synchronization signal includes an antenna gain correction (¶ [0006], Reference Signal Received Power (RSRP), Reference Signal Received Quality ( RSRQ), and Signal to Interference plus Noise Ratio (SINR) measured on reference signals in SSB are also called as SS-RSRP, SS-RSRQ, and SS-SINR respectively, ¶ [0014], In 3GPP, it has been decided that the reported measurement value (such as SS-RSRP) should include beamforming gain, i.e., the UE should not attempt to estimate the beamforming gain which currently applies to the measurement and compensate for it, ¶ [0025], ¶ [0083], a UE obtains information about whether a measurement (e.g., RSRP, RSRQ, etc.) that is being performed by the UE or is expected to be performed by the UE is associated with a beamforming gain or not, ¶ [0095], ¶ [0096], [0099], ¶ [0081] ).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include a first antenna gain correction in the first synchronization signal and a second antenna gain correction in the second synchronization signal in the system of Koyanagi to comply with 3GPP requirements and improve industrial applicability (¶ [0014], ¶ [0081] and ¶ [0085] of Kazmi).
 	Regarding claim 4, Koyanagi in view of Kazmi teaches the computer-accessible medium of claim 1, wherein: the first power allocation correction is a first power allocated to the first synchronization signal relative to a first reference power at the first base station, and the second power allocation correction is a second power allocated to the second synchronization signal relative to a second reference power at the second base station (Figs. 4A, 4B, ¶ [0060]). 
	Regarding claim 11, Koyanagi in view of Kazmi teaches the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to decode the first synchronization signal and the second synchronization signal (Koyanagi: Figs. 2, 5,, 7. Kazmi: Figs. 4, 8, 10, 11).
	Regarding claims 12 and 13, Koyanagi in view of Kazmi teaches the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine a first received power based on the first synchronization signal and a second power based on the second synchronization signal; and determine whether the first base station or the second base station is the particular base station to connect to based on the first and the second received power (Koyanagi: Fig. 2, ¶ [0048], ¶ [0059]). 

	Kazmi teaches determining RSSI based on the synchronization signal (¶ [0078], ¶ [0099], the wireless device 412 is configured to measure the RSSI part of RSRQ within the first N symbols within a slot containing SS Block (SSB) configured for RSRQ measurement).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine a first RSSI based on the first synchronization signal and a second RSSI based on the second synchronization signal and to determine whether the first base station or the second base station is the particular base station to connect to based on the first RSSI and the second RSSI in the system of Koyanagi in view of Kazmi. The motivation for doing this is a matter of design choice.
 7.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi in view of Kazmi as applied to claim 1 above, and further in view of Lee et al. (US 2021/0281310 A1, hereinafter “Lee”).
	Regarding claims 7 and 8, Koyanagi in view of Kazmi teaches the computer-accessible medium of claim 1.
Koyanagi in view of Kazmi does not explicitly teach wherein: the first synchronization signal further includes a first identifier associated with the first base station, and the second synchronization signal further includes a second identifier associated with the second base station.
¶ [0146], the UE 630 may acquire a physical cell ID of the first TRP 610 based on the synchronization signal broadcasted from the first TRP 610 and acquire a physical cell ID of the second TRP 620 based on the synchronization signal broadcasted from the second TRP 620 ).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include a first physical cell identifier of the first base station in the first synchronization signal and to include a second physical cell identifier of the second base station in the second synchronization signal in the system of Koyanagi in view of Kazmi to allow the mobile phone to detect/identify different cells/base stations based on their synchronization signals.
 8.	Claims 9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi in view of Kazmi as applied to claim 13 above, and further in view of Balachandran et al. (US 2013/0188608 A1, hereinafter “Balachandran”).
 	Regarding claim 9, Koyanagi in view of Kazmi teaches the computer-accessible medium of claim 1.
Koyanagi in view of Kazmi does not explicitly teach wherein the computer arrangement is further configured to transmit a received strength signal indicator (RSSI) associated with the first base station to the second base station.
¶ [0034], ¶ [0024] and ¶ [0025] of Balachandran.
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit an RSSI associated with the first base station to the second base station in the system of Koyanagi in view of Kazmi to utilize well known design methodologies of handing off the mobile phone to a best/appropriate base station.
 	Regarding claims 14-16, Koyanagi in view of Kazmi teaches the computer-accessible medium of claim 13, wherein the computer arrangement is further configured to transmit a handover information/request to at least one of the first base station or the second base station to be used in a network determination procedure. Where the network the network determination procedure is used to determine whether to handoff the mobile phone from the first base station to the second base station (Koyanagi: ¶ [0073], The base station 20_1 having received the handover request REQ notifies the mobile station 10 of the handover command CMD and permits the handover to the base station 20_2 ) and transmitting a measurement report to another node (Kazmi: ¶ [0023] ,¶ [0024], ¶ [0039]).
	Koyanagi does not explicitly teach transmit the first RSSI and the second RSSI to at least one of the first base station or the second base station to be used in a network determination procedure.
	However, it is well known in the art to transmit the first RSSI and the second RSSI to at least one of the first base station or the second base station to be used in a network determination procedure. Where the network determination procedure is used ¶ [0034], ¶ [0024] and ¶ [0025] of Balachandran.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit the first RSSI and the second RSSI to at least one of the first base station or the second base station to be used in a network determination procedure to determine whether to handoff the mobile phone form the first base station to the second base station or to connect to a further particular base station based on the first RSSI and the second RSSI in the system of Koyanagi in view of Kazmi to utilize well known design methodologies of handing off the mobile phone to a best/appropriate base station.
 	Regarding claims 17 and 18, Koyanagi in view of Kazmi teaches the computer-accessible medium of claim 14.
Koyanagi in view of Kazmi does not explicitly teach wherein the computer arrangement is further configured to adjust an uplink control of the mobile phone based on the first RSSI and the second RSSI. 
However, it is well known in the art to adjust an uplink control of the mobile phone for an access channel based on RSSI.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to adjust an uplink control of the mobile phone for a random access channel based on the first RSSI and the second RSSI in the system of Koyanagi in view of Kazmi to further enhance system efficiency and reliability. 
Allowable Subject Matter
9.	Claims 2, 3, 5, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477